         Case 3:14-cr-00175-WHA Document 1117 Filed 11/27/19 Page 1 of 2




1    JENNER & BLOCK LLP
        Reid J. Schar (pro hac vice)
2       RSchar@jenner.com
        353 N. Clark Street
3
        Chicago, IL 60654-3456
4    Telephone: +1 312 222 9350
     Facsimile: +1 312 527 0484
5
     CLARENCE DYER & COHEN LLP
6       Kate Dyer (Bar No. 171891)
        kdyer@clarencedyer.com
7
        899 Ellis Street
8       San Francisco, CA 94109-7807
     Telephone: +1 415 749 1800
9    Facsimile: +1 415 749 1694

10   CRAVATH, SWAINE & MOORE LLP
        Kevin J. Orsini (pro hac vice)
11      korsini@cravath.com
12      825 8th Avenue
        New York, NY 10019
13   Telephone: +1 212 474 1000
     Facsimile: +1 212 474 3700
14
     Attorneys for Defendant PACIFIC GAS AND ELECTRIC
15   COMPANY
16
                                 UNITED STATES DISTRICT COURT
17                              NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
18
19
     UNITED STATES OF AMERICA,                        Case No. 14-CR-00175-WHA
20
                                  Plaintiff,          [PROPOSED] ORDER AMENDING
21                                                    CONDITIONS OF PROBATION
22          v.
23
     PACIFIC GAS AND ELECTRIC COMPANY,
24
                                  Defendant.
25

26

27

28
                      [PROPOSED] ORDER ADOPTING NEW CONDITIONS OF PROBATION
                                      Case No. 14-CR-00175-WHA
         Case 3:14-cr-00175-WHA Document 1117 Filed 11/27/19 Page 2 of 2




1           On November 12, 2019, the Court ordered the parties to jointly offer language regarding

2    revising conditions of probation. Pacific Gas and Electric Company (“PG&E”), the U.S. Attorney’s

3    Office, and the U.S. Probation Officer overseeing PG&E’s probation, have conferred and agreed to

4    propose the language in Exhibit A.

5                                                              Respectfully Submitted,
6
      Dated: November 27, 2019                                 JENNER & BLOCK LLP
7

8
                                                            By:    /s/ Reid J. Schar
9                                                                 Reid J. Schar (pro hac vice)
10
                                                               CRAVATH, SWAINE & MOORE LLP
11

12
                                                            By:    /s/ Kevin J. Orsini
13
                                                                  Kevin J. Orsini (pro hac vice)
14
                                                               CLARENCE DYER & COHEN LLP
15

16                                                          By:    /s/ Kate Dyer
                                                                  Kate Dyer (Bar No. 171891)
17

18
                                                            Attorneys for Defendant PACIFIC GAS
19                                                          AND ELECTRIC COMPANY
20

21

22

23

24

25

26

27

28
                                                   1
                      [PROPOSED] ORDER ADOPTING NEW CONDITIONS OF PROBATION
                                      Case No. 14-CR-00175-WHA
